          Case 2:19-cv-01673-KJM-KJN Document 24 Filed 07/28/20 Page 1 of 2


1
2
3
4
5
6
7
8
                                UNITED STATES DISTRICT COURT
9
10                       FOR THE EASTERN DISTRICT OF CALIFORNIA

11
     VALERIE BROOKS, individually and on           CASE NO.: 2:19-cv-01673-KJM-KJN
12   behalf of all others similarly situated,
                                                   JOINT STIPULATION TO EXTEND TIME
13                         Plaintiff,
                                                   TO COMPLETE PARTICIPATION IN THE
14          v.                                     COURT’S VOLUNTARY DISPUTE
                                                   RESOLUTION PROGRAM (VDRP)
15   THE HAAGEN-DAZS SHOPPE
     COMPANY, INC., a New Jersey
16   corporation; and DOES 1 to 10, inclusive,
17
                           Defendants.
18
19                  Plaintiff Valerie Brooks (“Plaintiff”), individually and on behalf of all others
20   similarly situated, and Defendant The Häagen-Dazs Shoppe Company, Inc. (“Häagen-Dazs”),
21   collectively hereinafter referred to as “the Parties,” by and through their respective counsel,
22   hereby stipulate:
23
                    WHEREAS, the Parties commenced VDRP proceedings on June 10, 2020;
24
                    WHEREAS, the Parties have continually engaged in ongoing meaningful
25
     discussions;
26
27                  WHEREAS, the deadline by which the Parties must complete participation in the

28   Court’s Voluntary Dispute Resolution Program (“VDRP”) is July 30, 2020.
          Case 2:19-cv-01673-KJM-KJN Document 24 Filed 07/28/20 Page 2 of 2


1                   WHEREAS, due to the reasons set forth above, the Parties request an extension of

2    the current deadline of July 30, 2020, up to and including August 31, 2020, by which to complete

3    VDRP proceedings.

4
     Dated: July 22, 2020                                WILSHIRE LAW FIRM
5
6                                                        Respectfully Submitted,

7                                                        /s/ Thiago M. Coelho
                                                         Thiago M. Coelho
8
                                                         Attorneys for Plaintiff and
9                                                        Proposed Class
10
     Dated: July 22, 2020                                KELLEY DRYE & WARREN LLP
11
                                                         Respectfully Submitted,
12
                                                         /s/ Tahir L. Boykins
13                                                       Tahir L. Boykins
14
                                                         Attorneys for The Haagen-Dazs Shoppe
15                                                       Company, Inc.
16
17
                    NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the
18
     parties, through their respective counsel that:
19
                    The Parties’ current deadline of July 30, 2020 is extended up to and including
20
     August 31, 2020, by which to complete VDRP proceedings.
21
22                  IT IS SO ORDERED.

23                  This order resolves ECF No. 23.

24      DATED: July 27, 2020
25
26
27
28
